                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


In re:                                       )      CHAPTER 7
                                             )
         Patrick T. Bryan                    )      CASE NO. 19-17364
         Mary C Bryan                        )
                       Debtor(s)             )      JUDGE ARTHUR I HARRIS
                                             )




                        NOTICE OF CONTINUED 341 EXAM


Now come(s) the Debtors, PATRICK T. BRYAN AND MARY C BRYAN, by and
through counsel, hereby gives notice that 341 Meeting of Creditors that was scheduled to
be held on Monday, January 6th, 2020 at 10:30 a.m. is adjourned to Monday, January 6th,
2020 at 1 p.m. at H.M.M. US Courthouse, 201 Superior Ave, 6th Floor, Cleveland, OH
44114, due a scheduling conflict for debtor’s counsel.

                                                    Respectfully submitted,

                                                    /s/ Kathleen Donnelly
                                                    KATHLEEN DONNELLY
                                                    Attorney for Debtors (0042636)
                                                    526 Superior Ave., Suite 211
                                                    Cleveland, OH 44114
                                                    (216) 241-9628




19-17364-aih     Doc 9     FILED 12/11/19        ENTERED 12/11/19 14:00:48       Page 1 of 19
                                 CERTIFICATE OF SERVICE


I certify that on the 11th day of December 2019, a true and correct copy of the 341 Continued
Notice was served:

Via the court’s Electronic Case Filing System on these entities and individuals
who are listed on the court’s Electronic Mail Notice List:

Cleveland Office of US Trustee on behalf of Daniel M McDermott, US Trustee, at the registered
address of US Trustee @ usdoj.gov established with the bankruptcy Court.

Richard Baumgart, Chapter 7 Trustee, at rbaumgart@dsb-law.com

And by regular U.S. mail, postage prepaid, on:

Patrick T Bryan
Mary C Bryan
29310 Green Road
Willowick, OH 44095

Fred Hirsh MD
6551 Wilson Mills Rd, #101
Cleveland, OH 44143

Ace Cash Express
c/o National Credit Adjusters
P.O. Box 3023
327 West 4th Street
Hutchinson, KS 67504-3023

Ace Cash Express
1231 Greenway Drive
Suite 600
Attn: Bankruptcy Department
Irving, TX 75038

AES/PHEAA
Attn: Bankruptcy
Po Box 2461
Harrisburg, PA 17105

Allied Interstate
P.O. Box 361445
Columbus, OH 43236




19-17364-aih     Doc 9     FILED 12/11/19        ENTERED 12/11/19 14:00:48        Page 2 of 19
Allied Interstate, Inc.
P.O. Box 1954
ATTN: Bankruptcy
Southgate, MI 48195-0954


Allied Interstate, Inc.
P.O. Box 361445
ATTN: Bankruptcy
Columbus, OH 43236

Ally Financial
Attn: Bankruptcy Dept
Po Box 380901
Bloomington, MN 55438

American Coradius International
2420 Sweet Home Rd
Buffalo, NY 14228

American Credit Acceptance
Attn: Bankruptcy
961 E Main St
Spartanburg, SC 29302

Americredit
801 Cherry Street, Ste. 3500
Fort Worth, TX 76102

Arrowhead Advance
650 Naamans Rd, #202
Claymont, DE 19703

AT & T
1801 Valley View Lane
Attn: Bankruptcy
Dallas, TX 75234

At&T
Attn: AT&T U-verse(SM)
P.O. box 5014
Carol Stream, IL 60197-5014

AT&T Uverse
208 S. Akard Street
Dallas, TX 75202




19-17364-aih     Doc 9    FILED 12/11/19   ENTERED 12/11/19 14:00:48   Page 3 of 19
Atlantic Credit and Finance
P.O. Box 2001
Warren, MI 48090

ATT Uverse
208 South Akard Street
Dallas, TX 75202

Bank America
Attn: Bankruptcy Dept
475 Crosspoint Parkway
Getzville, NY 14068


Bank of America
4909 Savarese Circle
Fl1-908-01-50
Tampa, FL 33634

Bank of America
c/o FIA Card Services
16001 Dallas
Addison, TX 75001

Bank of America
P.O. Box 26012
NC4-105-02-14
Attn: Bankruptcy Department
Greensboro, NC 27420

Bank Of America
Attn: Bankruptcy Corr. Unit
CA 6-919-01-41
P.O. Box 5170
Simi Valley, CA 93062

Bank of Missouri
5109 South Broadband Lane
Attn: Bankruptcy
Sioux Falls, SD 57109

Bastion Funding
One Atlantic Street
7th Floor
Stamford, CT 06901




19-17364-aih    Doc 9    FILED 12/11/19   ENTERED 12/11/19 14:00:48   Page 4 of 19
Bay Area Credit Services
4145 Shackeford Road
Suite 330B
Norcross, GA 30093

Biltmore Asset Managment
24500 Center Ridge Road
Suite 472
Westlake, OH 44145

C & F Finance
4660 South Laburnum Ave
Henrico, VA 23231

C & F Finance Company
4660 S Laburnum Ave.
Richmond, VA 23231-2424

Capital One
Attn: Bankruptcy
Po Box 30285
Salt Lake City, UT 84130

CashNet USA
175 West Jackson
Suite 1000
Attn Bankruptcy
Chicago, IL 60606-6941

Cashnet USA
c/o NCP Finance Ohio
205 Sugar Camp Circle
Dept. ENOV
Dayton, OH 45409

CashNet USA.Com
327 West 4th Street
P.O. Box 3023
Hutchinson, KS 67504

CBE Group
P.O. Box 2337
Waterloo, IA 50704




19-17364-aih   Doc 9       FILED 12/11/19   ENTERED 12/11/19 14:00:48   Page 5 of 19
CCS Collection
725 Canton Street
Norwood, MA 02062

Tampa, FL 33630-3272
Channel Park Hull Service
5300 Whiskey Island
Cleveland, OH 44102

Charter Communications
P.O. Box 9001920
Louisville, KY 40290-1920

Charter Communications
P.O. Box 57547
Jacksonville, FL 32241

Charter One
P.O. Box 42002
Attn: Bankruptcy Dept.
Providence, RI 02940-2002

Charter One Bank
1 Citizens Plaza
ATTN: Bankruptcy
Providence, RI 02903

Charter One Na
10561 Telegraph Road
Warwick, RI 02886-1359

Chase Card Services
Attn: Bankruptcy
Po Box 15298
Wilmington, DE 19850
CIG Financial/DEFI
6 Execuitve Circle
Suite 100
Irvine, CA 92614

Citimortgage, Inc.
succesor to Citifinancial
1000 Technolgy Place
ATTN: Bankruptcy
O'Fallon, MO 63680




19-17364-aih     Doc 9      FILED 12/11/19   ENTERED 12/11/19 14:00:48   Page 6 of 19
Citimortgage, Inc.
1 Assurant Way
ATTN: Bankruptcy
Springfield, OH 45505

CitiMortgage, Inc.
P.O. Box 6728
ATTN: Bankruptcy
Sioux Falls, SD 57117-6728

Citimortgage, Inc.
The Corporation Trust, Inc
2405 York Road Suite 201
Serve highest officer
Lutherville Timonium, MD 21093-2264

Citizens Bank
One Citizens Plaza
Providence, RI 02903

City of East Cleveland
P.O. Box 742503
Cincinnati, OH 45274

City of Euclid
Department of Taxation
585 East 222 Street
Euclid, OH 44123

Cleveland Clinic Bus Oper
Attn: Bankruptcy Dept.
6801 Brecksville Road
Independence, OH 44131

Cleveland Public Power
P.O. Box 94560
Cleveland, OH 44144

Cleveland Public Power
1300 Lakeside Avenue
Attn: Bankruptcy Department
Cleveland, OH 44114-1135




19-17364-aih    Doc 9    FILED 12/11/19   ENTERED 12/11/19 14:00:48   Page 7 of 19
CMS/DHS
7500 Security Blvd.
Windsor Mill, MD 21244

Comenity Bank/Peebles
Attn: Bankruptcy
Po Box 182125
Columbus, OH 43218

Consumer Portfolio Service
19500 JAMBOREE RD, SUITE 500
Irvine, CA 92612

Consumer Portfolio Services
19500 Jamboree Road
Irvine, CA 92612

Convergent Outsourcing
800 SW 39th Street
Suite 100
Renton, WA 98057

CPP
P.O. Box 94560
Cleveland, OH 44101

Credit Acceptance
25505 West 12 Mile Rd
Suite 3000
Southfield, MI 48034

Credit Collection Services
Attn: Bankruptcy
725 Canton St
Norwood, MA 02062

Credit One Bank
Attn: Bankruptcy Department
Po Box 98873
Las Vegas, NV 89193

Department of Education/Nelnet
Attn: Claims
Po Box 82505
Lincoln, NE 68501




19-17364-aih    Doc 9    FILED 12/11/19   ENTERED 12/11/19 14:00:48   Page 8 of 19
Deville Mgmt
Attn: Bankruptcy
Po Box 1987
Colleyville, TX 76034

DMS Promax
5401 ELMORE, #200
Davenport, IA 52807

Dominion East Ohio
P.O. Box 26666
Attn: Bankruptcy Group
Richmond, VA 23261-6785

Dr. Fred S Hirsh
6551 Wilson Mills Road
suite 101
Mayfield Heights, OH 44143

DT Credit
P.O. Box 2997
Phoenix, AZ 85062

Dyck O'Neal
Attn: Bankruptcy Dept
6060 N Central Expressway
Suite 200
Dallas, TX 75206

Eagle Loan Company of Ohio
5961 Andrews Road
Suite A & B
Mentor-on-the Lake, OH 44060

Elgin's Furniture Company
26400 Lakeland Blvd
Euclid, OH 44132-2542

Elgin's Furniture Company
26400 Lakeland Blvd
Attn: Hilary Hall, Atty
Euclid, OH 44132-2642

ER Solutions
P.O. Box 9004
Renton, WA 98057




19-17364-aih    Doc 9   FILED 12/11/19   ENTERED 12/11/19 14:00:48   Page 9 of 19
ERC/Enhanced Recovery Corp
Attn: Bankruptcy
8014 Bayberry Road
Jacksonville, FL 32256

Euclid Hospital
18901 Lake Shore Blvd.
ATTN: Bankruptcy
Cleveland, OH 44119

FFCC-Cleveland
24700 Chagrin Blvd
Suite 205
Cleveland, OH 44122

FFCC-Cleveland
24700 Chagrin Blvd
Suite 205
Cleveland, OH 44122

Fifth Third Bank
38 Fountain Square Plaza
Cincinnati, OH 45263

Fifth Third Bank
1850 East Paris, MDROPRSCB3E
Bankruptcy Department
Grand Rapids, MI 49546

Fifth Third Bank
Bankruptcy Department
Maildrop RCSB3E
1830 E Paris Ave SE
Grand Rapids, MI 49546

Fingerhut
Attn: Bankruptcy
Po Box 1250
Saint Cloud, MN 56395

Fingerhut Direct Customer Service
6250 Ridgewood Road
Saint Cloud, MN 56303




19-17364-aih   Doc 9     FILED 12/11/19   ENTERED 12/11/19 14:00:48   Page 10 of 19
First Federal Credit Control
Attn: Bankruptcy
24700 Chagrin Blvd, Ste 205
Cleveland, OH 44122

First Investors
380 Interstate North Parkway
Suite 300
Attn: Bankruptcy
Atlanta, GA 30339

First Investors Financial Services
5757 WOODWAY DRIVE
Suite 400
Houston, TX 77057

First PREMIER Bank
Attn: Bankruptcy
Po Box 5524
Sioux Falls, SD 57117

Flagship Credit Acceptance
P.O. Box 3807
Coppell, TX 75019

Float Money
206 West Main Street
Lexington, KY 40507

Ginnys/Swiss Colony Inc
Attn: Credit Department
Po Box 2825
Monroe, WI 53566

Global Lending Services
Five Concourse Pkwy, #2925
Atlanta, GA 30328

GM Financial
4000 Embarcadero Drive
Arlington, TX 76014

Hsbc/scusa
Po Box 961245
Fort Worth, TX 76161




19-17364-aih    Doc 9    FILED 12/11/19   ENTERED 12/11/19 14:00:48   Page 11 of 19
Hunter Warfield
Attention: Bankruptcy
4620 Woodland Corporate Blvd
Tampa, FL 33614

IC System, Inc
Attn: Bankruptcy
Po Box 64378
Saint Paul, MN 55164

Internal Revenue Service
CIO
P.O. Box 7346
Philadelphia, PA 19101-7346

Internal Revenue Service
CIO
P.O.Box 7346
Philadelphia, PA 19101-7346

ITT Financial Serv
645 Maryville Centre Drive
Saint Louis, MO 63141

ITT Financial Serv
1915 Cooper Foster Park Road
Amherst, OH 44001

James & Sarah Granito
5400 Oakridge Drive
Willoughby, OH 44094

JPMorgan Chase Bank, NA
P.O. Box 15369
Attn: Bankruptcy
Wilmington, DE 19850-5369

Kohls/Capital One
Attn: Credit Administrator
Po Box 3043
Milwaukee, WI 53201

Lease Finance Group
425 Washington Blvd, 15th Fl
Jersey City, NJ 07310




19-17364-aih   Doc 9    FILED 12/11/19   ENTERED 12/11/19 14:00:48   Page 12 of 19
Lexington Law
P.O. Box 19095
Cleveland, OH 44119

LVNV Funding
P.O. Box 1269
Attn: Bankruptcy
Greenville, SC 29602

LVNV Funding
P.O. Box 1269
Greenville, SC 29603

LVNV Funding/Resurgent Capital
Attn: Bankruptcy
Po Box 10497
Greenville, SC 29603

Mariner Finance LLC
3301 Boston Street
Baltimore, MD 21224

Maxwell Alexander & Assoc.
7014 13th Avenue
Suite 202
Brooklyn, NY 11228

METROPOLITAN MGMT
13170 PURITAS AVE, #1
Cleveland, OH 44135

Microbilt/Shermeta Law
901 Tower Drive
Suite 400
Troy, MI 48098

MICROBILT/SHERMETALAWG
901 Tower Drive, #400
Troy, MI 48098

Midland Funding
2365 Northside Dr Ste 300
San Diego, CA 92108




19-17364-aih   Doc 9     FILED 12/11/19   ENTERED 12/11/19 14:00:48   Page 13 of 19
Midnight Velvet
Attn: Bankruptcy
1112 7th Avenue
Monroe, WI 53566

Midwest Recovery Systems
Attn: Bankruptcy
Po Box 899
Florissant, MO 63032

Midwest Recovery Systems
Po Box 899
Florissant, MO 63032

Moneylion Inc.
80 Broad Street
New York, NY 10004

Montgomery Ward
1112 7th Avenue
Attn: Bankruptcy Dept
Monroe, WI 53566-1364

Municipal Collections Of America
3348 Ridge Road
ATTN: Bankruptcy
Lansing, IL 60438-3112

Municipal Services Bureau
P.O. Box 16755
Attn: Bankrupcy
Austin, TX 78761

National Credit Adjusters
P.O. Box 3023
Hutchinson, KS 67504-3023

National Credit Adjusters, LLC
327 West 4th Avenue
Po Box 3023
Hutchinson, KS 67504

NCB Management Services
Attn: Bankruptcy
One Allied Drive
Trevose, PA 19053




19-17364-aih   Doc 9    FILED 12/11/19   ENTERED 12/11/19 14:00:48   Page 14 of 19
NIGIG LLC
597 PEACE PIPE ROAD
Lac Du Flambeau, WI 54538


NowCom/Westlake Financial
4751 Wilshire Blvd.
Los Angeles, CA 90010

O'Brien, Wexlar & Assoc.
PO Box 533
Lockport, NY 14095-0533

Ohio Attorney General's Office
Collections Enforcement
615 W Superior Ave 11th Fl
Attn: Alison Archer, Atty
Cleveland, OH 44113

Ohio Department of Taxation
Compliance Division
P.O. Box 182401
Columbus, OH 43218-2401

Peak Campus Management
2970 Clairmont Road
Suite 310
Atlanta, GA 30329

Permanent General
2636 Elm Hill Pk
Nashville, TN 37214

Phoenix Financial
8902 Otis Avenue
Suite 103A
Indianapolis, IN 46216

Premier Bank
3820 North Louise Avenue
Sioux Falls, SD 57107




19-17364-aih   Doc 9     FILED 12/11/19   ENTERED 12/11/19 14:00:48   Page 15 of 19
Premier BankCard
P.O. box 5524
Attn: Bankruptcy Dept.
Sioux Falls, SD 57117-5524

Premier BankCard
601 S Minnesota Ave.
Attn: Bankruptcy Dept.
Sioux Falls, SD 57104

Professional Recovery Services
2700 Meridian Parkway
Suite 200
Durham, NC 27713

Progressive Insurance
6300 Wilson Mills Rd
Mayfield Village, OH 44143

Progressive Insurance Support Ctr
P.O. Box 588002
Attn: Bankruptcy Department
North Metro, GA 30029-8002

QSSI/CMS
7500 Security Blvd.
Windsor Mill, MD 21244

Rebecca Swertloff DDS
34301 Chardon Rd
Willoughby, OH 44094

Regional Acceptance Corp.
1202 East Firetower Rd
Greenville, NC 27858

Republic Bank Trust Co
3098 Helmsdale Pl
Lexington, KY 40509

Rise Credit dba TC Loans
4150 International
Suite 400
Fort Worth, TX 76109




19-17364-aih   Doc 9     FILED 12/11/19   ENTERED 12/11/19 14:00:48   Page 16 of 19
RITA
10107 Brecksville Rd.
Brecksville, OH 44141

RITA
P.O. Box 6600
Cleveland, OH 44101-4569

RITA
Attn: Leah Patton
P.O. box 94569
Cleveland, OH 44101-4569

Santander Consumer USA
Attn: Bankruptcy
10-64-38-Fd7 601 Penn St
Reading, PA 19601

Seventh Ave
1112 7th Ave
Monroe, WI 53566

Stoneleigh Recovery Assoc
810 Springer Drive
Lombard, IL 60148-8479

Strike Acceptance
23272 Mill Creek Drive
Laguna Hills, CA 92653

Swiss Colony
1515 South 21st Street
Clinton, IA 52732

The Illuminating Company
P.O. Box 3638
Akron, OH 44309-3638

Total Visa/Bank of Missouri
Attn: Bankruptcy
Po Box 85710
Sioux Falls, SD 57118




19-17364-aih   Doc 9     FILED 12/11/19   ENTERED 12/11/19 14:00:48   Page 17 of 19
Transworld System Inc
Attn: Bankruptcy
Po Box 15618
Wilmington, DE 19850

Transworld Systems Inc
9525 Sweet Valley Drive
Suite 100
Cleveland, OH 44125

Transworld Systems, Inc.
Collection Agency
P.O. box 15095
Attn: Bankrupcy
Wilmington, DE 19850

US Dept of Education
Attn: Bankruptcy
Po Box 16448
Saint Paul, MN 55116

Verizon Bankruptcy Administration
500 Technology Drive
Suite 550
Weldon Spring, MO 63304

Wells Fargo Bank NA
dba Wells Fargo Dealer Svcs
23 Pasteur #604
Irvine, CA 92618

Weltman, Weinberg & Reis
323 West Lakeside Avenue
Suite 200
Cleveland, OH 44113

William C Behrens, Attorney
P.O. Box 6031040
Cleveland, OH 44103

William C Behrens, Attorney
1000 2nd Street
Unit 103
Painesville, OH 44077




19-17364-aih   Doc 9      FILED 12/11/19   ENTERED 12/11/19 14:00:48   Page 18 of 19
                                            Respectfully submitted,

                                            /s/ Kathleen Donnelly
                                            KATHLEEN DONNELLY
                                            Attorney for Debtors (0042636)
                                            526 Superior Ave., Suite 211
                                            Cleveland, OH 44114
                                            (216) 241-9628




19-17364-aih   Doc 9   FILED 12/11/19   ENTERED 12/11/19 14:00:48      Page 19 of 19
